DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim 47-48, 52, 56 are objected to because of the following informalities: 
In the claim element "liquid subsystem B", the “B” need to be in parentheses, (B), since it is reference character found in the spec and drawings. Appropriate correction is required.

	Claim 52, 56, 60-61,63-65 are objected to because of the following informalities: 
In the claim element "spraying device A", the “A” need to be in parentheses, (A), since it is reference character found in the spec and drawings. Appropriate correction is required.

	Claim 63-66 are objected to because of the following informalities: 
In the claim element "spraying system E", the “E” need to be in parentheses, (E), since it is reference character found in the spec and drawings. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “liquid means” in claims 47, 52, 56, 63-66 & “means for transporting of liquid” in claims 52. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 47,52-54, 59, 61, & 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optionally” in claims  47,52-54, 59, 61, & 65 is a relative term which renders the claim indefinite. The term “optionally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For example, In claim 47, “wherein said liquid subsystem further optionally comprises a contactless tag, ...,  wherein the contactless tag optionally further comprises variable indicators of the liquid subsystem B, and wherein the variable indicators comprise optionally an identifier of the used liquid type” which render the claim(s) indefinite due to the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Claims 52-54, 59, 61, & 65 have identical indefiniteness issue due to various usage of the term “optionally”.

	Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites "A liquid subsystem" in the preamble, then in the next paragraph recites "a liquid subsystem B"; which render the claim indefinite due to the inconsistent terminology. 
Claim 47 recites “at least one liquid hose” in the first paragraph and then at the end of the paragraph recites “hose(s)”,  which render the claim indefinite due to the inconsistent terminology.
Claim 47 recites mix “liquid pump” and “liquid pump(s)” throughout, which render the claim indefinite due to the inconsistent terminology.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 	Claim 52 and subsequent dependent claims 53-66 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While Independent claim 47 discloses “A liquid subsystem for use in a spraying device”; the dependent claim 52 discloses “A spraying device A for liquid means” , which is a higher system than the independent claim 47 and does not include all of the independent claim elements.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim 63 and sub sequent dependent claims 64-66 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While Independent claim 47 discloses “A liquid subsystem for use in a spraying device”; the dependent claim 52 (and subsequent claims 52-62) discloses “A spraying system E for liquid means” , which is a higher system than the independent claim 47 and does not include all of the independent claim elements. In addition, the claim 63 is the obvious variant of the claim 52.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-48 & 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Pub. No.: US 20170129605 A1, in view of Girard et al., Patent No.: US 20080173705 A1.


    PNG
    media_image1.png
    305
    322
    media_image1.png
    Greyscale
Regarding claim 47, Wu et al. discloses a liquid subsystem for use in a spraying device for the liquid means of chemical treatment, mounted on an unmanned vehicle ([0034] “A spraying system can use a separate flow velocity detecting apparatus to provide information related to fluid flow and fluid characteristics with in a spraying system. However, this leads to heavy, complicated equipment which may be detrimental when used on aerial vehicles, such as an unmanned aerial vehicle (UAV).”).
Wu et al. is not explicit on some elements of liquid subsystem such as “hose, valve, ... etc.)”, however Girard et al., US 20080173705 A1, teaches LIQUID DISPENSING SYSTEM and discloses, which liquid subsystem comprises;
a reservoir for liquid means of chemical treatment, made in the form of a bag, provided with an outlet channel, and at least one liquid hose, connecting to the reservoir, and provided with a lock valve, wherein a liquid subsystem B is designed as a separable single unit and entirely replaceable device, wherein the liquid subsystem B comprises a manifold with one or more outlet ports, which is connecting the liquid hose(s) with the reservoir through the outlet channel of manifold channel; 
wherein each liquid hose at one end is hermetically connected to one of the manifold outlet ports, and at the other end is provided with said lock valve, which is closed in a disconnected state, sealing the internal volume of a liquid to be sprayed with the liquid subsystem B; wherein said liquid subsystem B further comprises either one central or several individual pumping chambers of liquid pump(s), wherein the pumping chambers are integrated into said liquid subsystem B to be replaced together with it and are deformable, designed to be inserted into corresponding liquid pump(s) of the spraying device, of which the liquid subsystem B is replaceable part, wherein: in a presence of a single central pumping chamber of the liquid pump, the manifold connecting channel is equipped therewith, and in a presence of several individual pumping chambers of the liquid pump, each liquid hose, designed for connecting with an appropriate spraying unit, is equipped with said individual pumping chamber ([0038] “The cartridge/system combinations can be used to dispense controlled amounts of viscous fluids either alone or in combination with a diluent, and can be used to dispense the concentrate/diluent mix either directly or through a further delivery system to the point of use or consumption. The dispensing system can be incorporated into a multitude of different dispensing devices”.&  [0040]” Referring to FIGS. 1-4, a concentrate/extract cartridge 10 with a pump device 30 connected to a concentrate/extract container 20 for use in a dispenser according to the present invention is shown. The pump device 30 preferably includes a dispensing tube 32, having an exit orifice 34. A top flange 36 is preferably attached to an end of the dispensing tube 32, and a male locking connector 38 is attached to the top flange 36.” &  [0042] The pump device 30 includes a valve seat 40 connected to the dispensing tube 32 within a space defined by an interior surface of the dispensing tube 32. Preferably, a shoulder 33 is defined in the dispensing tube and acts as a positive stop for assembly of the valve seat 40. The valve seat 40 includes a port 42 for passing a flow of the fluid concentrate/extract 12 through the dispensing tube 32. A valve stem 44 is connected to, and preferably integrally formed with, a valve body 46 forming a valve 48 for alternately covering and uncovering the port 42 in the valve seat 40. The valve body 46 includes an O-ring 50 to provide a seal when the valve body 46 is in contact with the valve seat 40.)
wherein said liquid subsystem further optionally comprises a contactless tag, made as a barcode, two-dimensional code or as a contactless radio frequency tag, wherein the contactless tag contains read-only information comprising a unique identifier of the liquid subsystem, and/or date of manufacture, and/or warranty expiry date, and/or designation of compatibility with various liquids, and/or designation of maximum operating pressure, and/or number of provisioned cycles of use, wherein the contactless tag optionally further comprises variable indicators of the liquid subsystem B, and wherein the variable indicators comprise optionally an identifier of the used liquid type, and/or impermeability status of the liquid subsystem, and/or a counter for the cycles of use ( [0050] Preferably, an ID 61 is provided on the cartridge 10 to indicate the type of beverage concentrate/extract 12 that is in the cartridge 10. The ID is preferably automatically recognized by a controller in a dispenser. The ID 61 on the cartridge could is preferably a radio frequency identification (RFID) tag which communicates with a dispenser having an RFID reader. Alternatively, the ID 61 on the cartridge could include a barcode or computer readable symbols readable by a barcode reader or other visual-type reader positioned in the receiving area of a dispenser. Alternatively, the ID 61 could include an alignment pin for activating one of a plurality of switches to inform the controller in a dispenser of the cartridge contents. Alternatively, one or more functional components, for example the pump 30, can be shaped and/or sized to indicate a type of contents, the shape and/or size of the functional component being able to be sensed by a sensor in the cartridge receiving area of the dispenser.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Girard et al., with the system disclosed by Wu et al. in order to provide an improved concentrate/extract cartridge  for dispensing a liquid in an accurate and repeatable manner, in a manageable and convenient manner for a number of different applications to increase efficiency (see Abstract & para.[0001[-[0003]).

 Regarding claim 48,  Wu et al. discloses the liquid subsystem according to claim 47.
Wu et al. is not explicit on “a sealable storage bag”, however Girard et al., US 20080173705 A1, teaches LIQUID DISPENSING SYSTEM and discloses, wherein the liquid subsystem further comprises a sealable storage bag, in which the entirely replaceable liquid subsystem B is supplied and utilized after use ([0042] The pump device 30 includes a valve seat 40 connected to the dispensing tube 32 ...The valve body 46 includes an O-ring 50 to provide a seal when the valve body 46 is in contact with the valve seat 40.” & [0049] The container 20 is preferably formed of polymeric or metallic flexible sheets of material that are joined together at the edges to form a flexible pouch, with the female connector 22 being sealed in one of the edge seams. However, other types of containers could be utilized, if desired.).

 Regarding claim 50,  Wu et al. discloses the liquid subsystem according to claim 47, wherein a size and form of said pumping chamber(s) are defined by the type of appropriate liquid pump, wherein said central pumping chamber is placed into the operating area of the central pumping engine of appropriate central liquid pump, and wherein each individual pumping chamber is placed into the operating area of the pumping engine of appropriate individual liquid pump ([0057] “During operation of the pump, pressure within the pump may build to a point where the spraying material may be expelled. An example of this is seen in a diaphragm pump, which expands to hold material in a chamber before expelling the mater. Accordingly, in examples, the pump may comprise a diaphragm pump. In particular, a diaphragm pump may be a volumetric pump that changes volume by reciprocating deformation of a diaphragm. Alternative pumps may also be used to effect the intake, transmittal, and expulsion of spraying material. In other examples, a pump may comprise a pressure-based pump, a hydraulic pump, a piston pump, or a centrifuge pump. & [0060] In examples, the liquid flow in a spraying system may be determined based on an assessment of a pump having a fixed volume chamber. In this example, each pump cycle is associated with a particular volume of liquid that flows through the pump chamber. The particular volume of liquid is determined based upon the fixed volume of the pump chamber. ...Accordingly, an amount of liquid that is output during each pump cycle from the spraying system, which includes the pump and the spraying apparatus, may be determined.” & 0062] In other examples, the liquid flow in a spraying system may be determined based on an assessment of a pump having a variable chamber volume. The pump chamber volume may be variable in a predictable manner. The pump chamber volume may be variable in a dynamic manner. The pump chamber volume may be variable in a controlled manner. The pump chamber volume may be variable in an uncontrolled manner. In a pump having a variable chamber volume, the chamber volume of the pump may be continually assessed so as to determine the chamber volume of the pump chamber at any given time. This assessed volume may then be associated with a volume of liquid that flows through the pump in a given pump cycle. & [0063] The particular volume of liquid is determined based upon the volume of the pump chamber. As the volume of the pump chamber may vary, the particular volume of liquid may vary as well, and may vary in accordance with the variance of the volume of the pump chamber. The pump, in turn, is operably coupled to a spraying apparatus such that the volume of liquid that flows out of the pump flows through the spraying apparatus and out of the spraying outlets. ... Accordingly, an amount of liquid that is output during each pump cycle from the spraying system, which includes the pump and the spraying apparatus, may be determined.).

Regarding claim 51,  Wu et al. discloses the liquid subsystem according to claim 47.
Wu et al. is not explicit on “reservoir material”, however Girard et al., US 20080173705 A1, teaches LIQUID DISPENSING SYSTEM and discloses, wherein the reservoir is impermeable for liquid medium, and is made of material selected from a group of chemically inert polymeric materials consisting of single- or multilayer films of thermoplastic polyurethane, silicone, rubber, polyimide, polyethylene, and polyamide ([0049] The container 20 is preferably formed of polymeric or metallic flexible sheets of material that are joined together at the edges to form a flexible pouch, with the female connector 22 being sealed in one of the edge seams. However, other types of containers could be utilized, if desired.).

Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Pub. No.: US 20170129605 A1, in view of Girard et al., Patent No.: US 20080173705 A1, further in view of Barry et al., Patent No.: US 6175420 B1,.

Regarding claim 49,  Wu et al. discloses the liquid subsystem according to claim 47.
Wu et al. is not explicit on “manifold & sensors”. However, Barry et al., US 6175420 B1, teaches Optical Sensors For Cell Processing Systems and discloses, 
wherein the manifold channel is provided with one or more measuring sections for being placed into outer liquid flow sensors and/or liquid presence detectors, wherein said outer liquid sensors and/or liquid presence detectors, into which said measuring section is placed, is ultrasonic, optical, inductive or capacitive (col.9/10 lines 50-67 to 1-35 (30) Also supported by the pump valve assembly 252 are: load cells 288 and 290 which are used to sense the fluid pressure at two points within the distribution manifold 256; a sterile air hose and filter 293; and optical sensor 200 including a source housing 206 and a detector housing 208. Hall effect sensors 298 are used to detect the position of the plungers.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Barry et al., with the system disclosed by Wu et al. in order to provide sensors including an optical sensor for characterizing a fluid transferred in a sterile manner during the processing. The optical sensor includes a light source, a light detector, a cuvette and a control circuit. The cuvette is constructed as a part of a fluid distribution manifold that includes several conduits for transferring the sterile fluid during the processing, wherein the cuvette is constructed and arranged to convey the fluid (see Abstract).

Claims 52-66 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Pub. No.: US 20170129605 A1, in view of Girard et al., Patent No.: US 20080173705 A1.

Regarding claim 52, Wu et al. discloses a spraying device A for liquid means of chemical treatment, mounted on an unmanned vehicle and comprising 
a housing, a reservoir for liquid means, spraying unit(s) with sprayer(s), spraying device controller, liquid transport system with a set of hoses, and means for transporting of liquid through the liquid transport system from the reservoir to the spraying unit(s) 
wherein the reservoir and the liquid transport system are made in the form of one or more entirely replaceable liquid subsystem B as defined in claim 47, each liquid subsystem B being optionally fixed in the nodes of spraying device A with the possibility of quick installation, dismantling and/or replacement thereof, wherein the reservoir is placed into a basket of the spraying device;
([0037] “The UAV may have a housing 105. While the spraying system may contain a fluid reservoir to contain spraying materials, such as fluids, other containers may also or alternatively be used to store spraying materials. Spraying materials may include fluids, liquids, agricultural materials, agricultural mediums, agricultural products, slurries, gaseous components, powders, and other products described herein. Additionally, in examples, spraying materials may be stored in a fluid reservoir, a product container, a product reservoir, or other storage containers of spraying materials. The spraying material storage area, such as a reservoir, may be made of rigid, semi-rigid, or flexible material. ... An example of spraying system outlets includes nozzles. & [0070] The spraying system may be attached to the UAV. The spraying system may be externally attached to the UAV. Alternatively, the spraying system may be within a housing of the UAV. In particular, the spraying system may be within a UAV. Alternatively, the spraying system may be within a holder. A holder may comprise a portable or hand-held apparatus that is adapted to hold a spraying apparatus. For example, the holder may be a bag, a backpack, or another form of carrying device or vehicle. In examples, the driving apparatus and pump may be exposed to an external environment. In examples, the spraying system may be exposed to an external environment. In other examples, one or more components of the spraying system may be exposed to an external environment.),
Wu et al. is not explicit on some elements of liquid subsystem such as “hose, valve, ... etc.)”, however Girard et al., US 20080173705 A1, teaches LIQUID DISPENSING SYSTEM and discloses, which liquid subsystem comprises;
wherein means for transporting of liquid from the reservoir to the spraying unit(s) comprise one central liquid pump or several individual liquid pumps, which pumping chamber(s) is(are) integrated into said replaceable liquid subsystem B;
wherein each spraying unit is hermetically connected with a lock valve of an appropriate liquid hose of the liquid subsystem B;
wherein a spraying device controller is a session controller, which is designed to control flow rate taking into account the readings of feedback sensor, 
wherein the feedback sensors comprise at least the liquid flow sensor(s) and/or liquid presence detector(s), and
wherein the spraying device is further optionally equipped with a contactless reader of the contactless tag of the liquid subsystem B, said contactless reader being connected to the session controller.
([0038] “The cartridge/system combinations can be used to dispense controlled amounts of viscous fluids either alone or in combination with a diluent, and can be used to dispense the concentrate/diluent mix either directly or through a further delivery system to the point of use or consumption. The dispensing system can be incorporated into a multitude of different dispensing devices”.&  [0040]” Referring to FIGS. 1-4, a concentrate/extract cartridge 10 with a pump device 30 connected to a concentrate/extract container 20 for use in a dispenser according to the present invention is shown. The pump device 30 preferably includes a dispensing tube 32, having an exit orifice 34. A top flange 36 is preferably attached to an end of the dispensing tube 32, and a male locking connector 38 is attached to the top flange 36.” &  [0042] The pump device 30 includes a valve seat 40 connected to the dispensing tube 32 within a space defined by an interior surface of the dispensing tube 32. Preferably, a shoulder 33 is defined in the dispensing tube and acts as a positive stop for assembly of the valve seat 40. The valve seat 40 includes a port 42 for passing a flow of the fluid concentrate/extract 12 through the dispensing tube 32. A valve stem 44 is connected to, and preferably integrally formed with, a valve body 46 forming a valve 48 for alternately covering and uncovering the port 42 in the valve seat 40. The valve body 46 includes an O-ring 50 to provide a seal when the valve body 46 is in contact with the valve seat 40. & [0050] Preferably, an ID 61 is provided on the cartridge 10 to indicate the type of beverage concentrate/extract 12 that is in the cartridge 10. The ID is preferably automatically recognized by a controller in a dispenser. The ID 61 on the cartridge could is preferably a radio frequency identification (RFID) tag which communicates with a dispenser having an RFID reader. Alternatively, the ID 61 on the cartridge could include a barcode or computer readable symbols readable by a barcode reader or other visual-type reader positioned in the receiving area of a dispenser. Alternatively, the ID 61 could include an alignment pin for activating one of a plurality of switches to inform the controller in a dispenser of the cartridge contents. Alternatively, one or more functional components, for example the pump 30, can be shaped and/or sized to indicate a type of contents, the shape and/or size of the functional component being able to be sensed by a sensor in the cartridge receiving area of the dispenser.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Girard et al., with the system disclosed by Wu et al. in order to provide an improved concentrate/extract cartridge  for dispensing a liquid in an accurate and repeatable manner, in a manageable and convenient manner for a number of different applications to increase efficiency (see Abstract & para.[0001[-[0003]).

Regarding claim 53, Wu et al. discloses the spraying device according to claim 52, wherein the spraying device optionally further comprises a compression mechanism, pressing the reservoir to the bottom of the basket ([0035] The spraying system may be used to distribute pesticide and fertilizer to agricultural areas using a spraying apparatus and an efficient pumping system. Liquid flow within the spraying system may be evaluated using an electronic speed controller. In particular, the electronic speed controller may assess operating characteristics of the pumping system and may use the information to determine fluid flow. Additionally, the fluid flow may be used to determine when a level of liquid in a reservoir has fallen below a certain point which may indicate that the driving apparatus should stop. Alternatively, the determination that the liquid has fallen below a certain threshold may indicate that the UAV should turn around and go back to its site of origin.).

Regarding claim 54, Wu et al. discloses the spraying device according to claim 52, wherein each liquid pump is a positive displacement pump of appropriate type, wherein the positive displacement pump is optionally of peristaltic, diaphragm or piston type ([0055] The spraying system may include a driving apparatus. The driving apparatus may operate to effect the operation of the pump. The driving apparatus may be operatively connected to the pump such that rotational energy produced by the driving apparatus is received at the pump. In particular, the rotational energy that is generated by the driving apparatus may be transmitted to the pump using a motor shaft. The rotational energy produced by the driving apparatus may be received at an offset piece of a pump. The offset piece of the pump may be a part of a piston assembly within the pump such that rotational energy that is received at the eccentric from the driving apparatus is used to engage the piston assembly of the pump. When the driving apparatus is initiated, the pump may also be initiated. In particular, the movement of the piston may cause the diaphragm of a diaphragm pump to expand so as to take in fluid.).

Regarding claim 55, Wu et al. discloses the spraying device according to claim 52, wherein the spraying device comprises either a single central or several individual pumping engines which, together with appropriate deformable pumping chambers, form either a single central pump or several individual pumps, correspondingly ([0057] The pump outlet, in turn, may be connected to a spraying apparatus. During operation of the pump, pressure within the pump may build to a point where the spraying material may be expelled. An example of this is seen in a diaphragm pump, which expands to hold material in a chamber before expelling the mater. Accordingly, in examples, the pump may comprise a diaphragm pump. In particular, a diaphragm pump may be a volumetric pump that changes volume by reciprocating deformation of a diaphragm.”& [0060] In examples, the liquid flow in a spraying system may be determined based on an assessment of a pump having a fixed volume chamber.” & [0062] In other examples, the liquid flow in a spraying system may be determined based on an assessment of a pump having a variable chamber volume. The pump chamber volume may be variable in a predictable manner. The pump chamber volume may be variable in a dynamic manner. The pump chamber volume may be variable in a controlled manner. The pump chamber volume may be variable in an uncontrolled manner. In a pump having a variable chamber volume, the chamber volume of the pump may be continually assessed so as to determine the chamber volume of the pump chamber at any given time.” & [0128] “The movement can be actuated by any suitable actuation mechanism, such as an engine or a motor.” ).

Regarding claims 56-57, Wu et al. discloses the spraying device according to claim 52.
Wu et al. is not explicit on some elements of liquid subsystem such as “hose, valve, ... etc.)”, however Girard et al., US 20080173705 A1, teaches LIQUID DISPENSING SYSTEM and discloses, (claim 56) wherein the spraying device is provided with one or more liquid refilling valves, each being connected to the liquid subsystem B manifold through an appropriate liquid hose, and which is designed for refilling of liquid subsystem B with liquid means of chemical treatment, wherein said liquid refilling valves are controlled by a refilling station and being disconnected from the refilling station, they do not allow neither air nor liquid to pass in neither direction, and wherein said liquid refilling valve(s) is(are) designed for automated refilling and/or emptying of the spraying device A,
(claim 57) wherein each spraying unit -comprises a lock valve actuator.
([0038] “The cartridge/system combinations can be used to dispense controlled amounts of viscous fluids either alone or in combination with a diluent, and can be used to dispense the concentrate/diluent mix either directly or through a further delivery system to the point of use or consumption. The dispensing system can be incorporated into a multitude of different dispensing devices”.&  [0040]” Referring to FIGS. 1-4, a concentrate/extract cartridge 10 with a pump device 30 connected to a concentrate/extract container 20 for use in a dispenser according to the present invention is shown. The pump device 30 preferably includes a dispensing tube 32, having an exit orifice 34. A top flange 36 is preferably attached to an end of the dispensing tube 32, and a male locking connector 38 is attached to the top flange 36.” &  [0042] The pump device 30 includes a valve seat 40 connected to the dispensing tube 32 within a space defined by an interior surface of the dispensing tube 32. Preferably, a shoulder 33 is defined in the dispensing tube and acts as a positive stop for assembly of the valve seat 40. The valve seat 40 includes a port 42 for passing a flow of the fluid concentrate/extract 12 through the dispensing tube 32. A valve stem 44 is connected to, and preferably integrally formed with, a valve body 46 forming a valve 48 for alternately covering and uncovering the port 42 in the valve seat 40. The valve body 46 includes an O-ring 50 to provide a seal when the valve body 46 is in contact with the valve seat 40. & [0053]-[0055] also discloses claim elements, such as “ “The first type of dispenser 100 is for use in direct dispensing ... An opening 114 is provided in the center of the actuating coil 112 for insertion of the concentrate/extract cartridge 10, which locates the nozzle orifice 34 above and in proximity to the discharge opening 116 of the housing 110. The housing further includes a diluent receiving channel 118 which terminates in proximity to the discharge opening 116. .. The coil 112 is connected to a controller 124 which in turn is connected to a power source 126. .... The valve body 46, which is fixed to the piston 52, follows the downward motion of the piston 52 and is displaced from the port 42 in the valve seat 40” & [0054] When the controller 124 cuts off voltage to the actuator 112, the spring 58 causes the piston 52 to move upwardly away from the valve seat 40.” ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Girard et al., with the system disclosed by Wu et al. in order to provide an improved concentrate/extract cartridge  for dispensing a liquid in an accurate and repeatable manner, in a manageable and convenient manner for a number of different applications to increase efficiency (see Abstract & para.[0001[-[0003]).

Regarding claim 58, Wu et al. discloses the spraying device according to claim 52, wherein any spraying unit comprises one or more sprayer(s), wherein any sprayer being of siphon, centrifugal or disk type, an airless type nozzle or an air-assisted nozzle ([0057] The pump outlet, in turn, may be connected to a spraying apparatus. During operation of the pump, pressure within the pump may build to a point where the spraying material may be expelled. An example of this is seen in a diaphragm pump, which expands to hold material in a chamber before expelling the mater. Accordingly, in examples, the pump may comprise a diaphragm pump. In particular, a diaphragm pump may be a volumetric pump that changes volume by reciprocating deformation of a diaphragm. Alternative pumps may also be used to effect the intake, transmittal, and expulsion of spraying material. In other examples, a pump may comprise a pressure-based pump, a hydraulic pump, a piston pump, or a centrifuge pump.).

Regarding claim 59, Wu et al. discloses the spraying device according to claim 52, wherein the session controller is a microprocessor based device designed to regulate liquid flow by controlling a frequency of movements of pumping engines, deforming the appropriate pumping chambers, wherein the spraying device is optionally equipped with communication channel(s) over which the session controller is interacting with the motion controller of the unmanned vehicle ([0146] The sensing system 1508 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1500 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1508 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1500 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1508 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like. & [0148] In some embodiments, the terminal 1512 can provide control data to one or more of the movable object 1500, carrier 1502, and payload 1504 and receive information from one or more of the movable object 1500, carrier 1502, and payload 1504 (e.g., position and/or motion information of the movable object, carrier or payload; data sensed by the payload such as image data captured by a payload camera). In some instances, control data from the terminal may include instructions for relative positions, movements, actuations, or controls of the movable object, carrier and/or payload.... Alternatively or in combination, the carrier 1502 and payload 1504 can also each include a communication module configured to communicate with terminal 1512, such that the terminal can communicate with and control each of the movable object 1500, carrier 1502, and payload 1504 independently.).

Regarding claim 60, Wu et al. discloses the spraying device according to claim 52, wherein the unmanned vehicle is designed to serve as an energy source for the session controller, which is able to further serve for powering other elements of spraying device A ([0043] “For instance, the sensors may include any suitable combination of active sensors (e.g., sensors that generate and measure energy from their own energy source) and passive sensors (e.g., sensors that detect available energy). & [0055] The spraying system may include a driving apparatus. The driving apparatus may operate to effect the operation of the pump. The driving apparatus may be operatively connected to the pump such that rotational energy produced by the driving apparatus is received at the pump. In particular, the rotational energy that is generated by the driving apparatus may be transmitted to the pump using a motor shaft. The rotational energy produced by the driving apparatus may be received at an offset piece of a pump. The offset piece of the pump may be a part of a piston assembly within the pump such that rotational energy that is received at the eccentric from the driving apparatus is used to engage the piston assembly of the pump. When the driving apparatus is initiated, the pump may also be initiated. In particular, the movement of the piston may cause the diaphragm of a diaphragm pump to expand so as to take in fluid.  & [0128] “The movement can be actuated by any suitable actuation mechanism, such as an engine or a motor. The actuation mechanism of the movable object can be powered by any suitable energy source, such as electrical energy, magnetic energy, solar energy, wind energy, gravitational energy, chemical energy, nuclear energy, or any suitable combination thereof. The movable object may be self-propelled via a propulsion system, as described elsewhere herein. The propulsion system may optionally run on an energy source, such as electrical energy, magnetic energy, solar energy, wind energy, gravitational energy, chemical energy, nuclear energy, or any suitable combination thereof. Alternatively, the movable object may be carried by a living being.).

Regarding claim 61, Wu et al. discloses the spraying device according to claim 52, wherein housing or frame of the unmanned vehicle is designed to serve as the housing of spraying device A, and in that the entire housing of the spraying device A or part thereof is designed to serve as the basket equipped with a hinged or removable lid, wherein said housing comprises trusses/masts onto which spraying units and optionally other components of spraying device A are installed, wherein trusses/masts are made static, telescopic or foldable ([0041] The UAV may have a housing 105. The housing may partially or completely enclose one or more components of the UAV. The housing may form the central body. The housing may form an enclosure of the central body. The housing may or may not form the arms or a portion of the arms. The housing may or may not form an enclosure of the arms. In some embodiments, the arms may be separably attached to the central body. Alternatively, the arms may be affixed to the central body, or may be integrally formed with the central body. A housing may be formed of a single piece or multiple pieces. The housing may form a single integral piece for the central body and/or the arms. Alternatively, the housing may be a single integral piece for the central body while the arms are formed from separate pieces. In some instances, the housing may be formed as multiple pieces for the central body. The housing may be formed as multiple pieces for the central body and the arms. In some instances, the housing may form a shell or cover that may enclose one or more components. &[0042] The housing may define an interior space or cavity. ...The housing may encompass or enclose one or more of these components.).

Regarding claim 62, Wu et al. discloses the spraying device according to claim 52, wherein the spraying device is made in a form of a module designed for automated installation, removal or replacement on an unmanned vehicle ([0049] “Thus, fluid may be sprayed from the UAV while the UAV is in flight. The spraying system may operate while the UAV is landed. The spraying system may optionally be prevented from operating while the UAV is landed. The spraying system may be able to operate only while the UAV is flight. The spraying system may automatically start operating while the UAV is in flight. The spraying system may automatically start operating when the UAV reaches a predetermined altitude. Alternatively, the spraying system may operate in response to a user command to operate. The user command to operate may be delivered with aid of a remote terminal. & [0046] In some implementations, the spraying system, or a component of the spraying system, may be attached to an internal wall of the housing of the UAV. The spraying system, or a component of the spraying system, may be attached to an interior surface of the housing. The spraying system, or a component of the spraying system, may be attached to a floor, side-wall, or ceiling of the housing. ... Alternatively, the spraying system may be externally mounted to the UAV. One or more components of the spraying system may be mounted externally to the UAV.” & [0047] The spraying system may be mounted such that the center of gravity of the spraying system is lower than the center of gravity of the UAV as a whole. The spraying system may be mounted such that the center of gravity of the spraying system is within a central region of the UAV. The spraying system may be mounted so that the center of gravity of the spraying system is not too offset to the side.” & [0048] “The spraying apparatus may be mounted to the UAV. The spraying apparatus may be attached within the UAV. The spraying apparatus may be supported by the central body of the UAV. The spraying system may be attached to the central body of the UAV. The spraying system may be externally mounted to the UAV. The spraying system may be internally mounted to the UAV. The spraying apparatus may be supported by a landing stand. The spraying apparatus may be between a landing stand when a UAV is resting on a surface.”).

Regarding claims 63-66, Wu et al. discloses a spraying system E of liquid means of chemical treatment, comprising 
(claim 63) one or more unmanned vehicles with mounted spraying device(s), a complex of one or more ground stations for automated refilling of spraying device(s), mounted on an unmanned vehicle, and a control station controlling said complex of the ground stations and motion of unmanned vehicle(s), wherein said spraying device, mounted on an unmanned vehicle of the spraying system E, is a spraying device A as defined in claim 52; wherein any unmanned vehicle is equipped with one or more spraying device(s) A; wherein said complex of ground stations comprises a station(s) equipped at least with: a landing module, designed for reliable positioning therein of an unpowered unmanned vehicle(s), and a refilling module (26), which is connected to a compressed gas source (47) and liquid source (48), and which is designed for automated refilling of said spraying device A, mounted on an unmanned vehicle, located in the landing module, with sprayable liquid by connecting to the liquid refilling valves of said spraying device A,
(claim 64) wherein the refilling module is connected to one or more liquid sources and is designed to be able to empty the reservoir of the connected spraying device A into one of liquid sources, wherein any liquid source connected to the refilling module is either stationary or mobile.
(claim 65) wherein the ground stations are of modular design, and, besides said landing and refilling modules, a set of modules further comprises at least: a power supply module designed to supply power to other station modules; a ground station control module designed to be able to contact with the control station and unmanned vehicles by a communication module; a spraying device module, designed for automated installation, dismantling and replacement of spraying device(s) A on an unmanned vehicle(s) and for storage of spraying devices; a chassis M, designed for installation of ground station modules thereon, and optionally further comprising an emergency platform for parking, storage and maintenance of faulty unmanned vehicles.
(claim 65) wherein the unmanned vehicle is an unmanned aerial vehicle.
 ([0097] Another example of an external device may be a ground station (i.e. ground remote controller). In particular, the controller may receive information and/or instructions from ground stations, which may be connected to a remote server or servers with analytics information. The ground station may or may not receive a user input. The ground station may be capable of operating independently of a manual user input. The ground station may be substantially stationary (e.g., incapable of self-propulsion) or may be mobile (e.g., capable of self propulsion, such as a vehicle). The ground station may be capable of effecting operation of the UAV and/or any component carried by the UAV, such as operations described with respect to the remote controller. For instance, the ground station may supply information that may affect operation of the spraying system of the UAV. The ground station may or may not be capable of permitting a UAV to land on the ground station. The ground station may be capable of accepting a payload, such as a package, from the UAV. The ground station may be capable of providing a payload, such as a package, to the UAV. The ground station may be capable of providing energy to the UAV. For instance, the ground station may recharge a power unit (e.g., battery) of the UAV. The power unit may be recharged while the power unit is on-board the UAV or may be recharged after the power unit has been removed from the UAV. The ground station may be capable of swapping the power unit of the UAV for another power unit. The other power unit may be provided by the ground station and may optionally have a higher state of charge than the UAV power unit. The ground station may optionally have sensors, such as any type of sensor described elsewhere herein, that may collect information about an environment of the ground station. Examples of such environmental information may include images of the environment, audio data, temperature data, wind speed and/or direction data, detection of precipitation, detection of vibrations, detection of movement, detection of chemical signatures, or any other type of data. & [0111] In addition to including the spraying system, the UAV may include one or more electronic components such as a flight control module, a GPS unit, and a wireless communication module. &  [0154] The processing unit 1604 can be operatively coupled to a communication module 1610 configured to transmit and/or receive data from one or more external devices (e.g., a terminal, display device, or other remote controller). Any suitable means of communication can be used, such as wired communication or wireless communication. For example, the communication module 1610 can utilize one or more of local area networks (LAN), wide area networks (WAN), infrared, radio, WiFi, point-to-point (P2P) networks, telecommunication networks, cloud communication, and the like. Optionally, relay stations, such as towers, satellites, or mobile stations, can be used. Wireless communications can be proximity dependent or proximity independent. In some embodiments, line-of-sight may or may not be required for communications. The communication module 1610 can transmit and/or receive one or more of sensing data from the sensing module 1602, processing results produced by the processing unit 1604, predetermined control data, user commands from a terminal or remote controller, and the like. & [0139] “In some embodiments, the movement of the movable object, carrier, and payload relative to a fixed reference frame (e.g., the surrounding environment) and/or to each other, can be controlled by a terminal. The terminal can be a remote control device at a location distant from the movable object, carrier, and/or payload. The terminal can be disposed on or affixed to a support platform.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thompson; David J. et al.	US 20110198413 A1	PORTABLE AIRLESS SPRAYER
CHEN, Meng-yang	CN 105438475 A	Agricultural unmanned pressurized spray pesticide
Burema; Harm et al.	US 20140303814 A1	Aerial farm robot system for crop dusting, planting, fertilizing and other field jobs
Richardson; James Samuel et al.	US 20110272493 A1	TRIGGER PUMP SPRAYER
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665